Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/05/21.
Claims 1, 3-5, and 7-17 are pending in the application.

Response to Arguments
Applicant’s arguments have been considered and are persuasive with respect to the instant amendment. However, a new ground of rejection is entered necessitated by amendment.  But for the 35 USC 101 rejection, the limitations of generating a remote diagnosis for a particular HVAC device of a plurality ….using at least one of the HVAC device group reference values and (emphasis added) at least one HVAC data reporting message, wherein the group reference value is generated through a statistical evaluation and analysis of received operation data values, are not taught or suggested by the applied combination of prior art.
35 USC 101 suggested amendment:
      The Examiner suggests, in light of Applicant’s published specification, paragraphs 0072-73, to incorporate the equivalent of controlling an actuator of the HVAC system to generate the remote diagnosis (e.g. “A diagnosis of system (fluid) leakage is generated by the cloud-based computer system 4, based on a measured fluid flow rate ϕ when the valve actuated by the respective HVAC actuator 2, 2′ is closed…A diagnosis of a left open door or window is generated by the cloud-based computer system 4, based on the use of energy when compared to the recorded use of energy over time for the respective facility. The use of energy is computed by the cloud-based computer system 4 based on fluid flow rate ϕ and fluid temperatures T1, T2 at 12 operated by the respective HVAC actuator 2, 2′.), see also MPEP 2106.04 (a)(1), 2106.04(d).

Claim Objections
Claims 1, 3-5, 7-11, and 15-17 recite “the particular HVAC device.”  The term particular should be changed to “selected” or equivalent.  The term “particular” requires clarification as to what represents “particular” vs. “non-particular.” Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 15 recite generating a remote diagnosis for a particular HVAC device of the plurality of HVAC devices, which but for the recitation of general computing components, can practically be performed in the mind (e.g. determining an HVAC condition based on data analysis)
    This judicial exception is not integrated into a practical application.  The claims recite insignificant extra-solution activity via receiving and storing in a cloud-based computer system reporting messages and transmitting by the cloud-based computing system a diagnosis message, 2106.05(g); mere instructions to apply the abstract idea via the general recitation of a cloud-based computer system for generating a remote diagnosis and group reference values, 
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the each of the computing tools (e.g. HVAC controller and cloud-based system) represent mere instructions to apply the abstract idea while transmitting a diagnosis message is similar to what courts have held to be well-know, conventional, or routine, 2106.05(d)(i-ii). 
  
Claims 3-5, 7-14, and 16-17 are rejected under the same rationale as claims 1 and 15 because the limitations alone or in combination does not integrate the abstract idea into a practical application and represent significantly more.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117